Citation Nr: 0127006	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held in September 2001, before the undersigned 
member of the Board who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991) and who is rendering the determination in this case.  A 
copy of the hearing transcript is on file.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are left hip 
replacement, residuals of arthritis, evaluated as 70 percent 
disabling, residuals of a chip fracture, L5 with arthritis, 
lumbar spine and sacroiliac joint, evaluated as 30 percent 
disabling, and arthritis, right hip, evaluated as 10 percent 
disabling; his combined service-connected evaluation is 90 
percent. 

2.  The veteran has 4 years of high school education.

3.  The veteran reported that he last worked on a full time 
basis in February 1985.  He has work experience as a heavy 
equipment operator and mechanic.

4.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history. 


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2097-99 (2000) (codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons set forth below, the Board finds that the 
veteran is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

For a veteran to prevail on a claim for a total compensation 
rating based upon individual unemployability the record must 
reflect some factor which takes this case outside the norm. 
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment. The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, the veteran's service-connected left hip 
replacement, residuals of arthritis is rated as 70 percent 
disabling, his residuals of a chip fracture, L5 with 
arthritis, lumbar spine and sacroiliac joint is rated as 30 
percent disabling, and his arthritis, right hip is rated as 
10 percent disabling.  This presents a combined disability 
rating of 90 percent. 38 C.F.R. § 4.25.  As a result, the 
veteran satisfies the percentage rating standards for 
individual unemployability benefits. 

The medical evidence of record, including a June 1999 VA 
examination report, demonstrates that the veteran's low back 
and bilateral hip disabilities presents physical limitations 
on walking, bending or stooping, or even putting on his 
shoes. In June 1999, the examiner noted that the veteran 
underwent a total left hip replacement in 1985, following 
which his left leg was 1/2 inch shorter than the right.  Over 
the last 1-2 years, the right hip had increasing pain, worse 
with activity.  He has multiple problems with arthritis in 
the hips and back.  He could only walk about 100 yards 
without significant pain, and could not lie flat on his back 
due to pain.  

The veteran walked leaning forward.  It was his only 
comfortable position.  He could not fully extend, and could 
flex to at least 20 to 30 degrees at the hips due to his back 
condition.  He could bend another 30 degrees forward but 
could not hyperextend.  He bends to the right and left only 
10 degrees secondary to pain.  He was unable to stand on his 
heels and toes due to back discomfort. 

Examination of the hips was somewhat difficult, as he could 
not lie supine.  X-rays of the right hip revealed significant 
joint space narrowing, with degenerative changes, and 
osteophytes throughout.  A prosthesis was shown in the left 
hip.  The lumbar spine demonstrated diffuse marked severe 
degenerative disc disease (DDD) with developing idiopathic 
spinal hyperostosis and moderate osteoarthritis.  A CT scan 
showed diffuses DDD with osteoarthritis and mild bulging of 
the discs at L4-5, and L5-S1.

The examiner commented that the veteran had developed 
significant degenerative changes in his back.  He noted, "I 
am unable to determine if this is totally due to his injury 
or whether it is just natural progression for this 
gentleman."  Regardless he had significant spinal stenosis 
and could only walk up to 100 yards with extreme difficulty.  
He used crutches with a stooped forward posture.  If he had 
flare-ups of his symptoms he would be bedridden.  The 
examiner added that this was further complicated by his 
bilateral hip disabilities.   

Although the medical evidence indicates that the veteran has 
been diagnosed with DDD, lumbosacral spine, which was not 
considered to be service-connected, the record does not 
currently contain any medical evidence by which the symptoms 
from that disorder may be disassociated from the symptoms of 
his service-connected back condition. In fact, there is 
evidence that the symptoms cannot be disassociated.  (See 
June 1999 VA examination). In such cases, where the inability 
to work may be caused by nonservice- connected and service-
connected disability, the benefit-of- the-doubt doctrine is 
for consideration. See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to separate the effects of 
the service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability).

At a Travel Board hearing in September 2001, the veteran used 
a motorized scooter for ambulating.  It was reported that VA 
had issued it in June 2000.  

With regard to education, the record indicates that the 
veteran completed high school. He has not worked since 1985 
and his work experience is limited to working as a heavy 
equipment operator and a machinist.  Given the lack of 
education and limited work experience, coupled with the 
particular limitations imposed by the service-connected 
bilateral hip and low back disabilities, marked interference 
with employment has been demonstrated.  Based on the 
foregoing, and resolving reasonable doubt in the veteran's 
favor, the Board concludes that the veteran is unemployable 
due to his service-connected bilateral hip and low back 
disabilities, and the evidence shows that those condition 
preclude him from engaging in substantial gainful employment.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  The Board finds that given the 
favorable nature of the Board's decision with regard to the 
claim, that no further assistance in developing the facts 
pertinent to this issue is required.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


ORDER

Entitlement to a total rating based on individual 
unemployability has been established.  The appeal is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

